RECEIVED In
fikk JT^W^-         ^"dW8'8              -        0& -/T-/0/-CI/




 &
                            RECEIVED IN
                          The Court of Appeals


            "7               JUL 012016                  /3V/& ?3Z$
 Utonc £7i> 2&/£       Texarkana, Texas *                    7nc/te£. &/jwf 7$?
                      Debra Autrey, Clerk                    ^STfO
 Vadfe. Jed Af&ffti^ M
 foc/fi Jfo?e//£& dfsMeJ-Judy.

 7*#z2rfo>^ :. j/\* gZ+ rfy.M w^, r                    . ^ ,   /      .._ y),         .. .. r.»




AnaQju *» o4vW^W'£ &. 6it Ak*A>-AAu£^Ap^'Ar &M. M.
fef, See /foe//eeJ-&hfAkJ^f^7/J^J.^^^^ Weptifo&toi

ae&to*J?Juj£J'A) Afar£w7jpuftfeeWn/M Afa-ffld/r^AlLJ&f»                              NO. 15-40235


          IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




RICKY JOE SHUGART,
                            PLAINTIFF - APPELLANT


V.


SIX UNKNOWN FANNIN COUNTY SHERIFFS; STATE OF TEXAS,
^FANNIN COUNTY DISTRICT ATTORNEY)- ewr -sfa*M     Case: 15-40235     Document: 00513548201       Page: 18    Date Filed: 06/14/2016




 clear that the District Court properly saw that the overall intent and effect of

 Shugart's suit in federal court was a collateral attack on his criminal conviction.

 As such, the District Court properly dismissed Shugart's suit, there is no

 recognized due process claim under the facts alleged and Heck supports proper

dismissal. Shugart's case below is really just another run at Plaintiffs criminal
                                                                                         j



case and argument over whether or not the various officers should have entered

the property, and as such it is a prohibited collateral attack on a valid criminal

conviction. Clearly, the claims being asserted bear a direct relationship to the

conviction and are prohibited. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

The District Court's findings and dismissal of Plaintiffs suit should be affirmed.

       Under the circumstances of this case, Plaintiffs suit was properly

dismissed. There is no claim against a state actor under the Fifth Amendment.

Jones v. City ofJackson, 203 F.3d 875, 877 (5,h Cir. 2000). Similarly, Shugart "^

cannot show that his Fourteenth Amendment right to due process was violated. '

The Supreme Court has held that "an unauthorized intentional deprivation of

property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a

meaningful postdeprivation remedy for the loss is available." Hudson v. Palmer,

468 U.S. 517, 533 (1984). fn this case Shugart could, and has, sued for the same


                                        - II -
         Case: 15-40235       Document: 00513548201      Page: 19    Date Filed: 06/14/2016




     alleged injury in state court. (Appendix 1) Such a claimjs an adequate post-
                                                                                         *~\




     deprivation remedy. Murphy v. Collins, 26 F.3d 541, 543-44 (5th Cir. 1994). ' ?

     Given the lack of a Due Process claim, that again takes us back to the fact that this
                                                                                                       /

     case is really about his arrest and conviction.                - •'

.-         Further, this is not a forfeiture case where an entity is seeking to take           >.\

     possession of an item of value for its own use and forfeiture cases are not

     applicable to the case presented. The issue in this case is the handling of the

     dome, which by Shugart's own pleading, never left the property. It is undisputed — j£.
     that the dome was used for illegally growing large amounts of marijuana and thus

 was clearly used in the commission of a crime. It appears that the illegal growing \

 ofmarijuana was the dome's only real use. 'Regardless, the issue Shugart raises,                    "vV"^ 'P y
 the alleged improper destruction of the dome is the type of matter left to state law

 and state court. (Appendix 1) Not every alleged action rises to the level of a

 federal civil rights suit.

           Shugart plead guilty to the criminal act associated with the dome. Further,

 Shugart's pleadings themselves admit that Shugarfplanted the seeds in the dome •

and illegally grew the marijuana in the dome. In this suit, Shugart, post

conviction, seeks to challenge a litany of issues related to entry, search, arrest and

seizure, including damage to the dome, that all grew out of the same events - the

                                            - 12-
*,^\        Case: 15-40235     Document: 00513548201         Page: 27    Date Filed: 06/14/2016




       Shugart v. DEA, 3L96-CV-00013 (See Appendix 2) Thus, multiple factors support

       the District Court's dismissal of this suit.


                                     PRAYER FOR RELIEF


              For these reasons, it is requested that the Court uphold the District Court's

       orders dismissing this litigation.

                                                Respectfully submitted,

                                               WOLFE, TIDWELL & McCOY, LLP
                                               320 North Travis Street, Suite 205
                                               Sherman, Texas 75090
                                               (903)868-1933
 fr^dnm**ti mMsh fa                            (903) 892-2397 FAX


                                               By:     /s/ James C. Tidwell
                                                      James C. Tidwell
                                                      State Bar No. 20020100




                                   INDEX TO APPENDICES


       APPENDIX 1         Original Petition State Law Complaint filed in the 336th
                          Judicial District, Fannin County, State of Texas.

       APPENDIX 2         Miscellaneous Court Records of Shugart

                             NOTICE OF ELECTRONIC FILING


            I, James C. Tidwell, do hereby certify that I have electronically submitted for

       filing, a true and correct copy of the above and foregoing Brief in accordance with



                                                -20-